DETAILED ACTION
This Office Action is in response to communication on August 4, 2022.
Claims 20-32 and 34-44 were cancelled in the Preliminary Amendment.
Claims 2-8 and 13-18 were cancelled in the previous amendment.
Claims 10-12 are cancelled in the amendment.
Claims 1, 9, 19 and 33 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.

Reasons for Allowance
Claims 1, 9, 19 and 33 are now allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 19 and 33 are allowed because prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “…wherein each network node is further configured to determine whether to select the wireless broadcast network to complete a part of broadcast or multicast communication according to the communication traffic and a network use condition of the wireless broadcast network by: when carrying out a certain operation capable of adopting a broadcast algorithm, when the wireless broadcast network is being occupied by other operations, determining whether to wait for the wireless broadcast network to be released or immediately communicate through the wired point-to-point network according to an occupation condition of the wireless broadcast network and an evaluation of benefits being obtained by the certain operation from the wireless broadcast network, and when carrying out a certain operation capable of adopting the broadcast algorithm, when a storage space volume of the network node to carry out a broadcast operation does not satisfy requirements of an operation on the storage space volume, adopting the wired point-to-point network to realize the certain operation.” as recited in amended claims 1, 19 and 33.
Dependent claim 9 is allowed under the same reason as to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO-892 attached.
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H.N/Examiner, Art Unit 2447 

August 22, 2022
                            

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446